 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  118Cook County College Teachers Union, Local 1600, IFTŒAFT, AFLŒCIO and Chicago Newspaper Guild, Local 34071, The Newspaper Guild/Communications Workers of America.  Case 13ŒCAŒ37568 May 15, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN  On January 10, 2000, Administrative Law Judge Robert A. Giannasi issued the attached decision.  The Charging Party filed exceptions and a supporting brief, the Respondent filed a brief answering the exceptions, and the Charging Party filed a brief in reply to the an-swering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted, and the complaint is dismissed.  Howard I. Malkin and David Huffman-Gottschling, Esqs., for the General Counsel. Gail Mrozowski, Esq., of Chicago, Illinois, for the Respondent. Craig M. Rosenbaum, Esq., of Chicago, Illinois, for the Charg-ing Party. DECISION STATEMENT OF THE CASE ROBERT A. GIANNASI, Administrative Law Judge.  This case was tried on October 25, 1999, in Chicago, Illinois.  The complaint alleges that Respondent violated Section 8(a)(3) and (1) of the Act by issuing a warning notice to employee Louise Winfrey for engaging in protected concerted and union activity, that is, providing a copy of Respondent™s directory to the Charging Party Union (the Guild or Charging Party).  Respon-dent denied the essential allegations in the complaint.  On De-cember 16, 1999, the parties filed briefs on the matter, which I have read and considered. Based on the entire record, including the testimony of the witnesses and my observation of their demeanor, I make the following                                                            1 The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s decision, we find it unnecessary to rely on his discussion of the relative strengths of certain Sec. 7 rights and cer-tain union needs.  FINDINGS OF FACT I. JURISDICTION Respondent is an unincorporated labor organization with an office and place of business located in Chicago, Illinois, where it represents some 3000 teachers in the Cook County College system.  Respondent admits that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  The Guild is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A.  The Facts Respondent employs two secretaries, Louise Winfrey and Myrtle Allen, who are represented by the Guild.  For the last 3 or 4 years, the Respondent and the Guild have had a bargaining relationship with respect to the two-person secretarial unit, which resulted in an initial collective-bargaining agreement that expired on July 30, 1999.  At the time of the trial, the Guild and the Respondent were engaged in negotiations for a new agree-ment. In late 1995 the Guild and Respondent had not reached their first agreement, and, in the Guild™s view, negotiations were not progressing fast enough.  In order to pressure the Respondent, the Guild™s executive director, Gerald Minkkinen, asked Louise Winfrey for a copy of the Respondent™s directory, which he wanted to use to contact the leaders of the Respondent at their homes, in support of the Guild™s bargaining positions. The directory contains a list of about 120 of Respondent™s officials, including officers, executive board members, griev-ance chairpersons, and delegates to Respondent™s elected house of representatives.  The list is printed, in booklet form, in-house, once every 2 years.  The directory includes not only the names of Respondent™s officials, but their titles, home ad-dresses, and telephone numbers, as well.  It is distributed to all the listed officials, and is used to facilitate internal communica-tions such as notices of formal meetings.  Outside of Respon-dent™s president and his assistant, none of the officials whose names appear in the directory has anything to do with bargain-ing or labor relations concerning the secretarial support staff.  For example, the Respondent™s president may bring a bargain-ing agreement to the attention of Respondent™s officers but the contract does not have to be approved by the officers or the executive board.  Winfrey and Allen have access to the directory and use it to prepare official mailings and to note changes in addresses or the like.  Winfrey is the person who has custody of the official directory and enters any changes in her computer.  She is also responsible for printing the final directory from her computer. After Minkkinen obtained the directory from Winfrey, he prepared a three-page letter, which was actually signed by Win-frey and Allen.  Dated January 16, 1996, the letter set forth the Guild™s bargaining positions and its view of the negotiations.  The letter was addressed and sent to members of Respondent™s elected house of representatives, who constituted most of the people in the directory.  Winfrey testified that the letter was also sent to Respondent™s president, Norman Swenson.  Al-though the parties have assumed in their briefs that the letter was sent to all the listed officials, the record is not clear on this point.  The letters were, however, sent to the recipients™ homes. When Respondent™s president, Norman Swenson, learned that Winfrey and Allen had sent a letter to individuals listed in 331 NLRB No. 8  COOK COUNTY COLLEGE TEACHERS UNION LOCAL 1600 119the directory, he spoke to Winfrey about it.  Swenson told Win-
frey that she was responsible fo
r an ﬁunauthorized useﬂ of the directory, and he reminded her, as
 he had in the past, that the 
directory was to be used for offici
al business only.  He also told 
her not to share the directory with the Guild in the future.  
Swenson considered his admonishment to Winfrey a verbal 
warning.  Winfrey testified that Swenson spoke to her about her 
misuse of the directory. She gave few details about the conver-
sation, but conceded that Swenson was ﬁvery angry that I had 
used the directory.ﬂ  
Some time later, in 1998, Winfrey filed a grievance concern-
ing Respondent™s having discipli
ned her for matters unrelated 
to her use of the directory.  In
 connection with that grievance, 
and contrary to the previous specific instructions from 
Swenson, Winfrey again provided the Guild with a copy of a 
new directory showing leadership changes as a result of a new 
election.  Using the directory provided by Winfrey, Minkkinen 
first wrote a letter to the Respondent™s officers at their homes 
and then a similar letter to 
a broader group of Respondent™s 
officials, again at their homes.  The letters, which are not in 
evidence, apparently set forth the Guild™s position on the Win-
frey grievance.  The grievance ultimately went to arbitration 
and apparently was resolved amicably. 
It was at this point, on December 30, 1998, that Winfrey re-
ceived a 5-day suspension, memorialized by a letter setting 
forth several reasons for the disciplinary action, including her 
having used the directory for ﬁ
unauthorized personal business.ﬂ  
The letter continued as follows: 
 You and your union used the directory to send letters to 

members of the House of Representatives and chapter officers 
explaining grievance and attacki
ng the President of the Union 
and his assistant.  The directory . . . is only to be used for offi-
cial union business. 
 In order to separate the charges involving the unauthorized 
use of the directory from the charges involving other mattersŠ
which are the subject of a separate grievance and arbitrationŠa 
separate letter from Swenson to
 Winfrey set forth only the for-
mer charge.  That letter date
d March 9, 1999, was designated a 
written warning.  It states that the directory is ﬁan official 
documentﬂ of the Respondent and is not to be used for personal 
mailings.  The letter continues as follows: 
 The purpose of the directory is for use in sending official no-
tices of the union to its leadership.  It has been the official pol-
icy of the union for the past 32 years that all mailings from 
this directory must be approved by me and must be official 
notices of the union.  Twice you or the [Guild] have sent mail-
ings to people in the official directory about labor-
management issues. . . .  This violated official policy. . . .  If 
you continue this practice, you will receive additional disci-
pline. 
 President Swenson testified that Respondent has long had a 
policy against using the director
y for anything but official busi-
ness, even though such policy was not set forth in writing.  
Respondent has repeatedly refu
sed outside requests for its membership list and for the list of the officials set forth in the 
directory.  Swenson also testifie
d that he had repeatedly told 
Winfrey and Allen, as well as ot
hers, that the directory was not 
to be used for personal business or by any outside agency.  He 
first told Winfrey of the polic
y when he hired her in 1978. 
Winfrey testified that she could not recall whether she was 
ever told that the directory was only for official use.  She ac-

knowledged, however, that she was 
told by Swenson as early as 
1978, when she was hired, that 
she was only to send official 
documents to the homes of the people listed in the directory.  
Allen denied ever being told that the directory was only for 
official use.  But Winfrey conceded she was admonished about 
the use of the directory after the Guild™s first use of it.  And she 
testified that, except for the tw
o times she provided the direc-
tory to the Guild, she has not provided it to outside parties. 
There was some testimony by Winfrey, and to a lesser extent 
by Allen, that they used the directory to obtain home addresses 

of officials of Respondent to w
hom they then sent birthday, 
condolence, get well, or thank y
ou cards, the latter to people 
who may have sent them ﬁflowers or candy like for Christmas.ﬂ 
The testimony was vague and ge
neral and it was my impres-
sion, in assessing the relevant 
testimony of Winfrey and Allen, 
that this happened only on a very
 limited basis.  As for the 
thank you notes, Winfrey said the gifts that prompted the notes 
were sent to her at Respondent™s office, where she worked.  
Winfrey testified she once sent Swenson a birthday card at his 
home, which she and Allen signed.  Allen denied sending any 
birthday cards and although she 
mentioned several names of people to whom she sent othe
r cards, she did not mention 
Swenson.  Swenson testified that he did not recall ever receiv-
ing any card at home from either Allen or Winfrey and defi-
nitely not in the last few years.  To the extent that there are 
conflicts between Swenson, on the one hand, and Winfrey or 
Allen, on the other, I credit 
Swenson, whose testimony was 
much clearer and more plausible. 
In considering all the eviden
ce, I find that Respondent has 
long had a policy against the use of the directory for anything 
but official business and that employees and other users of the 
directory, including Winfrey, 
knew or were notified of this 
policy.  Any use of the directory to obtain home addresses to 
send thank you notes or cards wa
s de minimis, not condoned by 
Respondent and insufficient to 
amount to acquiescence on the 
part of Respondent to a violatio
n of its policy concerning use of 
the directory. 
B.  Discussion and Analysis 
As shown above, Winfrey was issued a warning for provid-
ing the Respondent™s directory, a work-related list of 120 of its 
management officials and their home addresses, to her collec-tive-bargaining agent for use in advancing its bargaining and 
representational interests.  Use of the directory was restricted to 
official business and Winfrey knew
 of such restriction before 
she was issued the warning that is the subject of the complaint 
in this case.  Thus, the questi
on here is whether Winfrey™s use 
of the directory in these circ
umstances was protected activity 
under the Act, or whether, as 
Respondent contends, it could 
properly restrict the use of the directory as a private, internal 
matter.  I find that the General 
Counsel has failed to show, by a 
preponderance of the evidence, that Winfrey was engaged in 
protected activity when she used the directory as she did, after 
being warned not to do so for nonwork-related purposes.  Ac-
cordingly, Respondent has not vi
olated Section 8(a)(3) and (1) 
of the Act as alleged by the General Counsel. 
I first point out what is not involved in this case.  Contrary to 
the General Counsel (Br. 5), Winfrey was not punished for 
sending a letter regarding a la
bor dispute to Respondent™s 
elected house of representatives
, which would have been a  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  120protected activity.  She was 
punished for obtaining the names 
and home addresses of those re
presentatives from Respondent™s 
directory, whose use was limited 
to internal business purposes, 
and providing them to the Guild.  The General Counsel does 
not specifically allege that Winf
rey was punished for her part in 
sending the letter or that her punishment for using the directory 
was somehow a pretext for having engaged in union or other 
protected activity, such as sendi
ng the letter.  Nor were such 
matters fully litigated or briefe
d.  Moreover, the evidence is 
quite clear that Respondent did 
not permit the directory to be 
used by any other outside parties or for purposes not related to 
official business.  Thus, neither
 Respondent™s overall discrimi-natory motive nor disparate treatment is at issue here. 
The General Counsel nevertheless 
chiefly relies on just such 
a case in support of his position, citing 
Blue Circle Cement Co., 311 NLRB 623, 624 (1993), enfd. 41 F.3d 203 (5th Cir. 1994).  
In that case, the Board found unlawful the discharge of an em-
ployee who photocopied, on paid time, an employer™s materials 
on hazardous waste, which were then used in connection with 
his and his union™s environmenta
l efforts. The General Counsel 
apparently equates use of the dir
ectory in this case to the em-
ployee™s use of the photocopier in 
Blue Circle Cement
.  Indeed, 
the General Counsel asserts (Br. 8) that if Winfrey had used the 

Respondent™s photocopier to re
produce the letterŠperhaps 120 
copies, one for each of the people listed in the DirectoryŠﬁher 
actions would clearly have been protected under 
Blue Circle Cement.ﬂ  I doubt that very much.  In 
Blue Circle
 Cement, the 
Board found that the actions in question were protected and 
concerted because they were undertaken for the purpose of 
protecting the health and safety of the employees.  The Board 
essentially found that the empl
oyer, who had accused the em-
ployee of ﬁworking againstﬂ Res
pondent™s interests, discharged 
the employee because of the content and purpose of the activ-
ity, not the means used.  More to the point, the Board noted that 
the employer in 
Blue Circle Cement
 ﬁroutinely permitted em-
ployees to use its photocopiers during worktime to copy a vari-
ety of nonwork-related material.ﬂ  Thus, the employer™s disci-
pline of the employee in that case ﬁfor using the photocopier 
during working time to photocopy materials pertaining to haz-
ardous wastes, while permitting 
others to use the photocopiers 
with impunity, amounted to disp
arate treatment.ﬂ  311 NLRB at 
624 fn. 8.  Here, on the other hand, the Respondent clearly 
prohibited use of the director
y for nonwork-related purposes, 
did not engage in disparate tr
eatment and did not punish Win-
frey for the content or purpose of 
the letter that was sent on her 
behalf.
1 In determining whether certain employee activity is pro-
tected under the Act, the Board generally attempts to balance 
the Section 7 interest of employees with the business interest of 
the employer.  I believe a similar balance is appropriate here.   
Several Board cases are particularly instructive in this re-
spect.  In 
International Business Machines, Corp
., 265 NLRB 
638 (1982), the Board was presented with the question whether 

an employee who distributed wage information about fellow 
                                                          
 1 Contrary to the contention of the General Counsel (Br. 9) and the 
Charging Party (Br. 19Œ20), the evidence clearly indicates that Respon-
dent had a policy that its directory could not be used for nonwork-
related purposes and that Winfrey knew of the policy.  She was admon-
ished for her earlier breach of the 
policy and conceded that Swenson 
was quite angry with her for that
 breach.  The policy need not, of 
course, be in writing to be effective.  See 
Roadway Express, 
271 NLRB 
1238, 1239 (1984). 
employees, which the employer had classified as confidential, 
was unlawfully discharged.  The Board noted that employee 
discussion of wages is clearly a protected concerted activity, 
but held that the employer™s 
reasonable confid
entiality policy 
could be enforced and thus found no violation.  The Board 
asked ﬁwhether the interests of the . . . employees in learning 
and discussing each other™s wages outweigh the [employer™s] 
legitimate business interests in 
support of its [confidentiality] 
policy so that, under the circum
stances [the employee™s con-
duct] would fall within the protection of Section 7.ﬂ  The Board 
found that it did not, because employees could still talk about 
their own wages, the employer 
properly treated what it paid 
employees as confidential, and the employee knew the em-
ployer™s policy and had no reason to believe that he was author-
ized to receive and distribute the information.  See also 
Texas 
Instruments
 v. NLRB
, 637 F.2d 822 (1st Cir. 1981) (similar 
analysis, with a holding that the motive for the discharges was a 
violation of a valid security rule rather than antiunion, id. at 
833); cf. 
K-Mart, 330 NLRB 263 (1999) (employer™s rule that 
company business and documents are confidential does not 
violate the Act or infringe on legitimate discussion by employ-
ees of wages or working conditions). 
In Beckley Appalachian Regional Hospital
, 318 NLRB 907 
(1995), the Board upheld the discharge of an employee for 
violating the employe
r™s policy against the disclosure of confi-
dential patient records.  The em
ployee had used those records, 
secured from other employees, in order to challenge a prior 
suspension in a grievance proceeding.  The Board stated, how-
ever, that ﬁthe method and means by which [the employee] 
made use of . . . confidential patient records fell outside the 
protection of Section 7 of the Act.ﬂ  The Board again applied a 
balancing test, quoting from 
Altoona Hospital, 270 NLRB 
1179, 1180 (1984).  It recognized 
that an employee could be 
disciplined for violating a nondisclosure rule even when the 
disclosure is made for reasons arguably protected by the Act if 
ﬁthe employee™s interests in disclosing the information out-
weigh the employer™s legitimate interests in confidentiality.ﬂ 
318 NLRB at 908Œ909.  The Board went on to uphold the dis-
charge in 
Beckley,
 in part because the employee could have 
used other channels to obtain the necessary information, par-

ticularly through her collective-bargaining representative. 
Another relatively recent case 
shows that, in some circum-
stances, the balancing process quickly yields a clear result.  In 
Canyon Ranch, 321 NLRB 937 (1996), the Board found unpro-
tected an employee™s conductŠreading a draft memo from one 
management official to anothe
r, whose subject was terms and 
conditions of employment.  The case inspired a dissent from 
Member Browning, but the majo
rity called the employee™s 
conduct ﬁsnoopingﬂ and stated th
at the employee knew the 
memo was ﬁnot his businessﬂ 
even though it had been left 
openly on a management official™s
 desk.  The Board concluded 
that ﬁprivate communications be
tween management officials . . 
. are entitled to respectﬂ and the employee™s ﬁbreach of that 

privacyﬂ is not to be elevated ﬁinto the realm of Section 7 pro-
tection.ﬂ 
The Respondent argues that the directory in this case was 
every bit as confidential or private as the material in those cases 
in which the Board upheld the employer™s interests over those 
of the employee arguably exerci
sing Section 7 rights.  Among 
the cases Respondent relies on is 
Roadway Express, 271 NLRB 1238 (1984).  In 
Roadway, the Board, reversing an administra-
tive law judge, upheld the discharge of an employee who had 
 COOK COUNTY COLLEGE TEACHERS UNION LOCAL 1600 121taken certain bills of lading from the employer™s unlocked files 
and provided them to his union re
presentative, who used them 
in connection with a dispute the union had with the employer.  

The Board found that the employee was not engaged in pro-
tected activity because he ﬁwent beyond the normal scope of 
his employmentﬂ and took and copied the files ﬁfor reasons 
other than the [employer™s] bus
iness purposes and without any 
approval or authorization.ﬂ  271 NLRB at 1239. 
I believe that the Respondent is correct.  I find that the bal-
ance struck in favor of the employer™s interests in the above 
cases supports a similar result in this case.  The General Coun-
sel, however, attempts to distinguish the cases that uphold the 
confidentiality or privacy interests of the employer on the 
ground that some of the documents and information used by the 
employees in those cases were more clearly private or 
confidential than the directory in this case.  Even if that were 
true, it would   not, of course, es
tablish that use of the directory 
in this case was itself protected 
activity.  For that proposition, 
the General Counsel needs to prove that use of  the directory 
here is equivalent to use of in
formation in other cases, which 
the Board has found to be protected activity.  The General 
Counsel and the Charging Party at
tempt to meet this burden by 
arguing that the use of the director
y here is equivalent to those 
cases in which the Board ha
s found protected the use of 
employee names and other inform
ation obtained in the course 
of normal work activity or association.  Those cases are 
somewhat different because the information there, unlike here, 
was viewed as essential for ba
sic union organizational activity.  
But the cases are also distinguishable for o
ther reasons. 
For example, the General Counsel cites 
Murraysville Tele-
phone Co., 241 NLRB 1144 (1979), in support of his position.  
In that case, the Board adopted a judge™s decision which found 
unlawful the discharge of an employee who used an employer™s 
list of employees to update his 
own list.  Although in his deci-sion, the judge discussed the conf
identiality of the original and 
the updated listŠa discussion quoted by the General Counsel 

(Br. 7Œ8)Šthe judge observed that in view of his finding that the employee was discharged because of his union activities 
and the employer™s assigned reason was pretextual, he deemed 
it ﬁunnecessary to determine wh
ether the obtaining of the list 
[was] protected activity.ﬂ 241 NL
RB at 1148 fn. 6.  Thus, not only was there no finding in 
Murraysville
 that use of the list 
was protected, but the case turn
ed on overall antiunion motive, unlike the situation here. 
The Charging Party is more to the point, citing 
Ridgely Mfg. 
Co., 207 NLRB 193 (1973), and Gray Flooring, 212 NLRB 668 (1974), both of which found unlawful the employer™s dis-

charge of employees who were e
ngaged in protected activity by 
using employee names and information in connection with 
future organizing activity.  These cases, however, are also dis-
tinguishable.  In 
Gray Flooring, the Board, reversing an admin-istrative law judge, found unlawf
ul the discharge and interroga-
tion of an employee with respect to copying names and tele-
phone numbers of employees from 
the employer™s records.  
The Board found, contrary to the judge, that the names and 
numbers were not ﬁin any meaningful
 sense, ‚private records.™ﬂ  
212 NLRB at 669.  The Board noted that the employer could 

have treated the information as confidential or private and un-
available to employees.  But, in the case before it, the Board 
found that the employer did not.  Employees apparently openly 
utilized the information, and not only was there no announced 
policy to the contrary, but a supervisor had acquiesced in the 
employee™s use of the specific information involved.  Here, on 
the other hand, the Respondent had a policy of nonuse that was 
mentioned to Winfrey and known by her. 
In Ridgely Mfg. Co.,
 the Board affirmed an administrative 
law judge™s decision that employ
ee Durban was discriminato-
rily discharged for either co
pying or memorizing names of 
employees from openly displayed timecards.  Durban then in-
tended to obtain the employ
ees™ telephone numbers from the 
public telephone directory in order to contact them for organ-

izational purposes.  The judge specifically found that when 
Durban ﬁmemorized the names of fellow employeesﬂ for organ-
izational purposes, he was engaged in ﬁprotected activity.ﬂ  207 
NLRB at 197.  But the circumstances clearly showed a dis-

criminatory motive for the discharge.  Durban had been memo-
rizing the names, then asked an agent for the employer for a list 
of the employees to make things
 easier for himself, as well as 
paper and pencil to copy the names.  Shortly thereafter he ap-

peared in the timecard area and was discharged on the spot.  
Here, there is no general antiunion motive and Winfrey used 
the directory itself and provided it to the Guild. 
Significantly, 
Ridgely has been limited to its facts in subse-
quent cases.  Compare, for example, 
Bell Federal Savings & 
Loan Assn., 214 NLRB 75 (1974)
, where the Board affirmed a 
judge™s decision finding unprotecte
d an employee™s disclosure 
of the contents of a private 
telephone conversation that dealt 
with union-related matters.  The Board found the conduct there 
amounted to a ﬁbreach of trustﬂ and was not equivalent to the 
conduct of the employee in 
Ridgely, who used ﬁinformation obtained at work such as the na
mes and addresses of other em-ployees, openly available from timecards, for organizational 
purposes.ﬂ  214 NLRB at 78.  And in 
Roadway Express, supra
, the Board specifically rejected a broad reading of 
Ridgely.  The 
Board quoted that portion of 
Ridgely stating that ﬁemployees, 
while free to use information which they obtain in the ‚course 
of normal work activity and associ
ation,™ are not entitled to an 
employer™s private records.ﬂ  It described 
Ridgely as recogniz-ing that an employee is engaged in protected activity when he 

memorizes employees™ names and addresses from timecards 
ﬁopenly available for 
all employees to see,ﬂ but observed that 
ﬁthe employee would have forfeite
d the protection of the Act if 
he had surreptitiously obtained
 the same information from the 
employer™s private or confidential records.ﬂ  271 NLRB at 

1239 fn. 11.  Nothing in Ridgley warrants a finding that employees are en-
titled to an employer™s list of management officials or other-
wise supports Winfrey™s right to us
e the directory in this case.  
First of all, the employee information to which employees are 
entitled is that which is openly available in the course of normal 
work activity.  Information ab
out management officials in a 
private list maintained only for communication among such 
officials is entirely different.  Winfrey and the other secretary 
had access to the directory only to
 facilitate official communi-
cations, such as notices of mee
tings, or to make ministerial 
changes, not to use the directory for their own communications.  
Use of the directory was restricted to internal, official purposes; 
the directory was thus, in every meaningful sense, private.  
Accordingly, Winfrey™s use of the directory here was outside 
the scope of Winfrey™s employment.  
In addition, the protected activity to which the information 
was to be directed is different.  The need of employees to have 
access to the names of fellow employees in terms of Section 7 
rights is greater than the need of a union to have the names and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  122home addresses of an employer™s
 management officials.  The 
need of the employees in the one case is to facilitate basic or-
ganizational activities; in the other, the need would be to permit 
a bargaining agent to have an employer™s private list to make a 
broader appeal to ma
nagement in support of its bargaining posi-
tions.  In this case, the need 
for information for such a broad 
appealŠto 120 of Respondent™s offi
cials, about 4 percent of its 
total membershipŠhardly justifies access to Respondent™s 
directory of their name
s and home addresses. 
The Charging Party makes an attempt to show that access to 
the names of management officials is the equivalent to access 
to employee names by citing 
Delta Health Center
, 310 NLRB 26 (1993) and Mitchell Manuals
, 280 NLRB 230 (1986).  Ac-
cording to the Charging Party, those cases stand for the propo-

sition that employees can bypass 
local management officials in 
matters involving terms and conditions of employment and 
appeal to members of an employe
r™s board of directors.  The 
cases, however, simply hold that such appeals amount to pro-
tected concerted activity.  Neither case speaks to whether there 
is a right to the names and home
 addresses of an employer™s 
board of directors.  In both of the cited cases, the employees 

knew the names of those whom they wished to contact and 
presumably obtained the addr
esses from public sources, not from the employer™s own privat
e sources.  Moreover, the num-
ber of officials contacted in those cases was far fewer than the 
broad group of leaders contained in
 the Respondent™s directory.  
Thus, the cases cited by the Charging Party are clearly distin-
guishable from the instant case. 
In the last analysis, this case is closer to those cases in which 
the Board has upheld employer interests over employee inter-
ests than to those in which the Board has upheld employee 
interests.  The Section 7 right of
 employees or their union to the 
employer™s own list of its mana
gement officials™ names and 
home addresses in order to embr
oil them, individually, in the 
employer™s labor dispute seems te
nuous at best.  This is particu-
larly so where, as here, apparently all but two of the officials 
listed in the directory have no direct involvement in the labor 
relations matters that were the subject of the Guild™s letters.  On 
the other hand, the interest of the employer in restricting its 
own list of management official
s™ names and home addresses to 
official communications and work-related uses seems para-mount.  This is particularly so
 where, as here, the employer 
makes its policy clear and does not
 reveal its list to outside 
parties.  The names and addresses in the directory were to be 
used for official communications only, and, to that extent, they 

were private. 
CONCLUSION OF LAW 
In sum, I find that the Genera
l Counsel has failed to show 
that Winfrey™s use and transfer 
of the Respondent™s directory to 
the Guild to advance its bargaining positions was protected 
activity under Section 7 of the Ac
t.  Accordingly, Respondent 
properly refused to authorize Winfrey™s use of the directory for 
that purpose and properly discip
lined her for the use of the 
directory.  The complaint alleging that the discipline was 
unlawful is therefore dismissed. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
2 ORDER The complaint is dismissed in its entirety.
                                                             
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 